Citation Nr: 1730311	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hand neurological disorder.

3.  Entitlement to service connection for a left hand neurological disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Appellant served in the United States Army National Guard from May 1978 to December 1998, to include on active duty for training (ACDUTRA) from August 1978 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In April 2015, the Appellant testified at a video conference hearing before a Veterans Law Judge (VLJ) who has since retired.  The Appellant was notified by letter in March 2017 that the VLJ who conducted the April 2015 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  In April 2017, the Appellant responded with notification that he did not wish to appear at an additional hearing.

In May 2015, the Board denied the issue of entitlement to service connection for a left knee disorder and remanded the remaining issues for additional evidentiary development.  In March 2016, the case was remanded again for additional evidentiary development, and has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Appellant does not have "veteran" status.

2.  During service with the Army National Guard, during a period of ACDUTRA in October 1978, the Appellant reported having or ever having had a history of recurrent back pain.   

3.  During service with the Army National Guard, during a period of inactive duty for training (INACDUTRA) in September 1992, the Appellant injured his low back from lifting in the line of duty.

4.  The Appellant's post-service diagnosis of degenerative arthritis of the spine did not result from the reported recurrent back pain in an October 1978 Report of Medical History (RMH) during his period of ACDUTRA or from the September 1992 low back injury from lifting during his period of INACDUTRA.

5.  During service with the Army National Guard, during a period of INACDUTRA in May 1991 and May 1995, the Appellant reported having or ever having had a history of nervous trouble of any sort and the examining physician noted in May 1995 the Appellant has nervous trouble with mild tremor in hands increased with anger/frustration.

6.  The Appellant's post-service diagnosis of bilateral carpal tunnel syndrome did not result from an injury or disease incurred or aggravated in the line of duty during a period of ACDUTRA or from the documented nervous trouble with mild tremor in hands increased with anger/frustration during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101(2), (22), (24)(B), 1110, 1131, 1111, 1137, 1153, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.304 (2016). 

2.  The criteria for entitlement to service connection for a right hand neurological disorder have not been met.  38 U.S.C.A. §§ 101(2), (22), (24)(B), 1110, 1131, 1111, 1137, 1153, 5102, 5103, 5103A; 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.304. 

3.  The criteria for entitlement to service connection for a left hand neurological disorder have not been met.  38 U.S.C.A. §§ 101(2), (22), (24)(B), 1110, 1131, 1111, 1137, 1153, 5103, 5103A; 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.159, 3.304. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by a May 2009 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Appellant in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.

There was also substantial compliance with the May 2015 and March 2016 remand directives.  The Agency of Original Jurisdiction (AOJ) requested records dated from February 1998 to august 2015 from Robins Air Force Base and received a response that no records were available for the time period requested for the Appellant; however, later obtained treatment records from Robins Air Force Base dated from April 2014 to March 2016 and august 2016.  In response to an April 2016 letter, the Appellant identified outstanding treatment records in a May 2016 VA Form 21-4138 (Statement in Support of Claim) from Robins Air Force dated from April 2014 to the present and submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for private treatment records from Premier Orthopedics dated from November 2014 to May 2016.  Private treatment records from Premier Orthopedics dated from October 2014 to May 2016 were obtained and associated with the record.  The Appellant also underwent VA Disability Benefits Questionnaires (DBQs) examinations for back (thoracolumbar spine) and peripheral nerves conditions in August 2015 and VA DBQ medical opinions were provided in August 2015 and July 2016 by the same examiner.  These examination reports and medical opinions are, collectively, adequate as they were based on a review of the history, examination, and sufficient information was provided to allow the Board to render an informed determination.  Lastly, the AOJ also readjudicated the case in December 2015 and September 2016 supplemental statements of the case (SSOCs).  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a)).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In general, every "veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  A "veteran" is defined as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
 
VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to non-traumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (July 18, 1990).  However, 38 C.F.R. § 3.6(a) permits service connection for acute myocardial infraction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  This exception is not for application in this case.

INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Only service department records can establish if and when a person served on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet App. 232, 237 (1994).

The presumption of soundness does not apply to a claimant who only served on ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1137.  Further, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply unless "veteran" status is established based on aggravation during ACDUTRA.  To show "aggravation," a claimant has the burden to prove that the (1) preexisting disability worsened in service and (2) that such worsening was beyond the natural progression of the disease.  Id. 
Although an ACDUTRA claimant does not need to show that his or her training proximately caused the worsening of the preexisting disability, the definition of aggravation in 38 U.S.C.A. § 1153, incorporated by 38 U.S.C.A. § 101(24), requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan v. Shinseki, 24 Vet. App. 167 (2010).

In this case, the Appellant is not a "veteran" for the purposes of the benefit he seeks, which is based solely on his period of INACDUTRA and period of ACDUTRA from August 1978 to November 1978.  See Donellan, 24 Vet. App. at 172 (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection).

Due to the similar disposition for the claims on appeal, the Board will address them in a common discussion below.

In the January 2010 notice of disagreement, the Appellant reported his claimed disorders on appeal began while serving in the National Guard during training.  Specifically, his back condition is always present and easily aggravated and has not improved since the initial injury and the nerve damage in his hands is a direct result of insect bites while in the field during National Guard training.  He also reported at the April 2015 Board hearing that he had a tick bite followed by tremors in his hands and developed numbness in his three middle fingers over time. 

During his period of INACDUTRA, prior to ACDUTRA in August 1978, review of the Appellant's service treatment records show that clinical evaluation of his spine, upper extremities, and neurologic systems in May 1978 were normal.  The Appellant also denied in a May 1978 RMH to having or ever having had a history of recurrent back pain or a complaint regarding his hands.

During his period of ACDUTRA from August 1978 to November 1978, review of the Appellant's service treatment records show that clinical evaluation of his spine, upper extremities, and neurologic systems in October 1978 were normal.  The Appellant reported in an October 1978 RMH that he was "in good health" and did not report any symptoms pertaining to his hands; however, reported to having or ever having had a history of recurrent back pain. 

Upon return to INACDUTRA in November 1978 until separation in December 1998, with regard to the spine, review of the Appellant's service treatment records show that clinical evaluation of his spine in January 1983, June 1987, and May 1991 were normal.  The Appellant denied having or ever having had a history of recurrent back pain in RMH dated January 1983 and May 1991.  Subsequently, multiple September 1992 records document injury to the low back.  Specifically, an individual sick slip notes the Appellant incurred lower back pain from lifting.  A Statement of Medical Examination and Duty Status report notes the Appellant incurred a back injury while lifting a heavy device in the line of duty.  In a sworn statement, the Appellant explained that he was assigned, along with three others, to remove a generator and two welding machines from the back of a dump truck.  Later that same date, while tossing around a football, he noticed a slight pain in the lower back.  Clinical evaluations of the spine were normal, as noted in examination reports dated May 1995 and denial of having or ever having had a history of recurrent back pain in RMH dated May 1995 and June 1997.

Upon return to INACDUTRA in November 1978 until separation in December 1998, with regard to the hands, review of the Appellant's service treatment records show that clinical evaluation of his upper extremities and neurologic system in January 1983, June 1987, May 1991, and May 1995 were normal.  The Appellant did not report any complaints in the January 1983 RMH.  Nevertheless, he noted in the May 1991 and May 1995 RMH to having or ever having had a history of nervous trouble of any sort.  Specifically, in May 1991 he documented "nervous - hands shake," and in May 1995 the examining physician noted the Appellant has "nervous trouble [with] mild tremor in hands increase[d] with anger/frustration."  In a subsequent June 1997 RMH, the Appellant denied having or ever having a history of nervous trouble of any sort.

Since separation from the Army National Guard in December 1998, review of the evidentiary record shows post-service symptomatology and diagnoses for lumbar spine and bilateral hand neurological disorders.  In April 2014, the Appellant reported aggravation to a service-related lower back injury while completing work duties, was diagnosed with lumbago, and referred to a rehabilitation specialist due to sustained acute lower back pain while completing work duties.  See Dorland's Illustrated Medical Dictionary, 1092 (31st ed. 2007) (defining lumbago as "pain in the lumbar region").  The Appellant's reported symptomatology of numbness and tingling in the hands were also initially noted in august 2014.  Following the August 2015 VA DBQ examinations, the Appellant was diagnosed with degenerative arthritis of the spine and bilateral carpal tunnel syndrome.

After the clinical evaluations and review of the claims file, the VA examiner opined in July 2016 that the Appellant's lumbar spine disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained, in part, that 

[I]t is possible that the [Appellant] was symptomatic with chronic back pain over this 20 year period after military service but the frequency, intensity, and functional limitations due to this pain is neither considered severe nor significant enough to have required medical care by a licensed clinical provider.  . . . . [T]he [Appellant's] back pain became problematic in 2014 clearly related to his employment as a sheet metal worker.  Therefore, it is less likely than not that the [Appellant's] back condition was caused by or aggravated by military service.

After the clinical evaluations and review of the claims file, the VA examiner also opined in July 2016 that the Appellant's bilateral hand neurological disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was explained, in part, that 

There is no medical information in the [service treatment records] supporting a diagnosis of carpal tunnel syndrome. . . . The treating orthopedist . . . stated 'this condition is causatively related to repetitive activities at work.'  There is no indication that the carpal tunnel syndrome was caused by or aggravated by military service based on the treating orthopedist's diagnosis, treatment, and opinion on causality while working at Robins Air Force Base after service in 2014.  Furthermore, . . . the two conditions of carpal tunnel syndrome and insect bites are not medically related.  The medical literature does not support a medical relationship.

After a review of the evidentiary record, the Board finds that the preponderance of the evidence is against the grant of service connection for a lumbar spine disorder and right and left hand neurological disorders. 

The Board acknowledges the Appellant reported having or ever having had a history of recurrent back pain in October 1978, and finds this to be during a period of ACDUTRA.  The Board also acknowledges the Appellant injured his low back from lifting in the line of duty in September 1992 during a period of INACDUTRA.  As discussed above, the law and implementing regulation only permit VA to award service connection for an injury or disease incurred or aggravated in the line of duty during a period of ACDUTRA and for an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  Since the Appellant's post-service diagnosis of degenerative arthritis of the spine did not result from the reported recurrent back pain in an October 1978 RMH during his period of ACDUTRA or from the September 1992 low back injury from lifting during his period of INACDUTRA, service connection for a lumbar spine disorder is not warranted in this case.

Moreover, the Board acknowledges the Appellant reported having or ever having had a history of nervous trouble of any sort in May 1991 and May 1995 and the examining physician noted in May 1995 the Appellant has nervous trouble with mild tremor in hands increased with anger/frustration, both during a period of INACDUTRA.  As discussed above, the law and implementing regulation only permit VA to award service connection for an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  Since the Appellant's post-service diagnosis of bilateral carpal tunnel syndrome did not result from an injury or disease incurred or aggravated in the line of duty during a period of ACDUTRA or from the documented nervous trouble with mild tremor in hands increased with anger/frustration during a period of INACDUTRA, service connection for right and left hand neurological disorders are not warranted in this case. 
The Board has considered the Appellant's reported history of symptomatology and contentions related to his lumbar spine and bilateral hand neurological disorders throughout the appeal period.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, his statements do not rise to a level of competency to offer an opinion as to the existence of an etiology between the current diagnoses and in-service occurrences.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Determining the etiology of the Appellant's claimed musculoskeletal and neurological conditions require medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Appellant in this case, who has not been shown by the evidence of record to have training, expertise, or skills needed to make such a determination.  As a result, the probative value of his lay assertions is low.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right hand neurological disorder is denied.

Service connection for a left hand neurological disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


